UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2115


MFR COMPANY, L.C.,

                Plaintiff – Appellant,

          v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
Fremont 2003-1, Asset-Backed Certificate, Series 2003-1;
OCWEN LOAN SERVICING, LLC; SUSAN BRASSFIELD-HAUSENFLECK,
a/k/a   Susan  Brassfield; MICHAEL  HAUSENFLECK; TRUSTEE
SERVICES OF VIRGINIA, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00407-CMH-IDD)


Submitted:   July 21, 2016                 Decided:   September 8, 2016


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher J. Williams, VOGELMAN, TURNER, & WRIGHT, P.C.,
Alexandria, Virginia, for Appellant. Maryia Y. Jones, John C.
Lynch, Jason E. Manning, Andrew B. Pittman, TROUTMAN SANDERS,
LLP, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     The    Appellant,   MFR    Company,          L.C.,    appeals      the   district

court’s    order   granting    the    Appellees’          motion   to    dismiss   the

complaint and denying MFR’s motion to remand the case to state

court.     We   have   reviewed      the       record   and   find   no   reversible

error.     Accordingly, we affirm the district court’s order.                      MFR

Co., L.C. v. Deutsche Bank Nat’l Trust, No. 1:15-cv-00407-CMH-

IDD (E.D. Va. Aug. 21, 2015).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid in

the decisional process.

                                                                              AFFIRMED




                                           2